 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   GUY ADAM ROOK,

 9                               Petitioner,                CASE NO. C18-233 JCC-BAT

10           v.                                             ORDER SETTING DUE DATE FOR
                                                            PETITIONER’S REPLY AND
11   DONALD HOLBROOK,                                       RENOTING RESPONSE

12                               Respondent.

13          On June 10, 2019, the Court granted petitioner’s motion to stay the federal habeas

14   proceedings pending a decision by the Washington State Supreme Court in State v. Moretti,

15   No.95263-9. Dkt. 36. Petitioner requested the stay contending the Moretti decision may provide

16   grounds to file a state court personal restraint petition (PRP) challenging the constitutionality of

17   his sentence.

18          On August 22, 2019, petitioner filed a notice that the Washington State Supreme Court

19   decided State v. Moretti, No. 95263-9. Dkt. 38. Moretti holds a life-without-parole sentence

20   based upon a first strike committed in late adolescence and early-adulthood does not

21   categorically violate the Washington Constitution which is more protective than the United

22   States Constitution. Because this matter was stayed pending the outcome of the Morretti appeal,

23   the Court ORDERS:


     ORDER SETTING DUE DATE FOR
     PETITIONER’S REPLY AND RENOTING
     RESPONSE - 1
 1          (1)     Petitioner shall advise the Court by August 30, 2019, whether the federal habeas

 2   proceedings should remain stayed because petitioner intends to file a PRP in the state courts

 3   based upon the Morretti decision.

 4          (2)     If petitioner advises that a PRP will not be filed, then petitioner is directed to file

 5   a reply brief in opposition to the response filed herein at Dkt. 24. The reply brief will be due no

 6   later than September 23, 2019.

 7          (3)     The clerk shall renote the response, Dkt. 24, for September 27, 2019.

 8          DATED this 23rd day of August,2019.

 9

10                                                                  A
                                                            BRIAN A. TSUCHIDA
11                                                          United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER SETTING DUE DATE FOR
     PETITIONER’S REPLY AND RENOTING
     RESPONSE - 2
